MILLER, Judge,
(concurring in result).
While I, too, believe this case should be affirmed, my rationale for this decision moots the issue upon which the opinion of the Court is based. I depart from the lead opinion, when it states, “in Relford v. Commandant, 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971), the (Supreme) Court emphasized that an ad hoe approach to each case was necessary when court-martial jurisdiction was challenged and listed twelve factors (Relford factors) which would be considered in resolving the issue.” While I recognize this assertion represents a widely shared interpretation of Relford,1 I believe it is an improper one.
A careful reading of Relford reveals that the Court there, was primarily concerned with settling speculation2 as to the breadth of its earlier ruling in O’Callahan v. Parker, 395 U.S. 258, 89 S.Ct. 1683, 23 L.Ed.2d 291 (1969), by emphasizing the limits of that case’s scope3 and expounding on its proper application.4
With respect to scope, the Court clearly emphasized the fact that O’Callahan, had no applicability to “purely military offenses.”5
It did so, first by noting that implicit in Justice Douglas’ consideration of each of *527the eleven jurisdictional factors on which O’Callahan was decided, was the fact that the offenses committed were among those traditionally prosecuted in civilian court. Relford, supra, at 366. In other words, had the offenses been “purely military” ones, court-martial would have been appropriate and permissible, without reference to the O’Callahan jurisdictional factors.
Later, in contrasting the pertinent factual elements of O’Callahan and Relford, the Court implicitly recognized that Article I, § 8, cl. 14 of the Constitution vested in Congress the power to create “purely military offenses” to be dealt with exclusively by military courts. It did so by opining that:
The language of Article I, § 8, Cl. 14 vesting in Congress the power “to make rules for the Government and Regulation of the land and naval forces” means in appropriate areas beyond the purely military offense, more than the mere power to arrest a serviceman offender and turn him over to the civilian authorities.
Relford, supra, at 368, 91 S.Ct. at 656, V(d), while at the same time, and in the same context, advising of its concern that it would be a:
... misreading and undue restriction of O’Callahan if it were interpreted as confining the court-martial to the purely military offenses that have no counterpart in nonmilitary criminal law.
Relford, supra, at 369, 91 S.Ct. at 657, V(h).
O’Callahan, itself, while perhaps implicitly recognizing the inapplicability of its holding to “purely military offenses,” failed to explicitly mention them at all.
Turning now to a consideration of the Court’s comments in Relford, supra, on the proper application of the O’Callahan, supra, ruling, I also find them to be inconsistent with the lead opinion’s generally accepted interpretation of the Court’s holding. Justice Blackmun, in fact, seemed to go to great lengths to point out specifically that the “ad hoe” nature of O’Callahan’s holding was not meant to require that separate jurisdictional findings based on the 11 O’Callahan factors be made at every future court-martial for other than purely military offenses. Rather, he indicated that as cases were presented to them, appellate courts were to carve out “areas” of similar offenses, and determine on an “ad hoc” basis whether all such future offenses were or were not the proper subject of court-martial jurisdiction.6 In the words of the Court:
We recognize that any ad hoc approach leaves outer boundaries undetermined. O’Callahan marks an area, perhaps not the limit, for the concern of the civil courts and where the military may not enter. The case today marks an area, perhaps not the limit, where the court-martial is appropriate and permissible. What lies between is for decision at another time.
Relford, supra, VI, at 370, 91 S.Ct. at 657.7
Consequently, even assuming, arguendo, that the offense here was not a “purely military” one, my brother, Senior Judge Arrowood, rather than limiting his application of the 11 O’Callahan factors enumerated by Relford to the precise facts of this particular case, should have followed the dictates of Relford, by carving out and defining an area of cases, to which the same jurisdictional considerations would also have applied. By so doing, he would have provided appropriate guidance for future *528cases of a similar nature and thereby promoted the interests of judicial economy.
Based on my interpretation of the aforestated law, however, application of O’Callahan/Relford criteria to the facts of this case is unnecessary. I conclude that the offence before us, not being of a kind traditionally prosecuted in civilian courts and being without counterpart in civilian law, is a “purely military offense” over which military courts always have jurisdiction.
Simply stated, the jurisdictional holdings of O’Callahan and Relford, are inapplicable to the offense here and need not be applied.
Finally, before closing this opinion, I feel compelled to make additional comment on the propriety of classifying Article 133 offenses, as “purely military” ones, lest fault be found with my logic: because though the offense here was one of “conduct unbecoming an officer and a gentleman,” the conduct that generated the charge was an act of “sodomy,” an offense ordinarily triable in civilian courts.8
Wherever committed, conduct of an officer which undermines his integrity to the degree implied in an Article 133 violation destroys or seriously impugns respect for the officer’s standing as an individual, acceptance of his reliability, and obedience to his orders. This is inconsistent with a continued position of authority and warrants creation of an offense distinct from that which might otherwise define the misconduct and justifies the punishment of dismissal, formerly required and still traditional for this distinct transgression.
The framers of the 1950 Code recognized this reality as had the framers of all the antecedent Articles of War adopted by Congress, and all antecedent codes for the Articles of War dating back to at least 1765, upon which our original Articles of War were based.9 That is why after laying out 52 punitive articles, enumerating both “purely military” and “civilian type” crimes, the 1950 Congress included Articles 133 and 134. By doing so they assured themselves of accomplishing the distinctively overriding purpose of a separate, military, justice system; to wit: criminalizing all conduct directly denigrating to the unquestioning obedience of superior authority that stands at the heart of effective fighting forces.
The Supreme Court in Parker v. Levy, 417 U.S. 733, 94 S.Ct. 2547, 41 L.Ed.2d 291 (1974), while noting that the scope of these two Articles had been somewhat restricted by limiting decisions of the Court of Military Appeals, explicitly recognized their legitimacy and “purely military” nature.10 Insofar as offenses charged under these articles are charged because they constitute conduct unbecoming an officer and gentleman or are prejudicial to good order and discipline, I am convinced they always constitute “purely military” offenses over which the military has exclusive jurisdiction.
Based on this analysis, it is clear to me that a male commissioned officer, who engages in acts of sodomy with, and upon, a male enlisted person, engages in conduct well within the currently recognized scope of conduct condemned as “unbecoming an officer and gentleman:” i. e., the conduct *529has a denigrating effect upon the integrity and honor which subordinates legitimately expect of a leader they are required to obey.
I refrain from joining my brother, Judge Mahoney’s opinion, as to the providency of O’Callahan because, on the facts of this case I find it unnecessary to reach that issue,

. “We thus do not reconsider O’Callahan. Our task here concerns only its application.” Relford, supra, at 361, 91 S.Ct. at 653.


. I would define “purely military offenses” as those not traditionally prosecuted in civilian courts because they have no counterpart in civilian law. See, item 12 of the seriatum listing of the jurisdictional factors emphasized in the holding of O’Callahan, Relford, supra, at 366, 91 S.Ct. at 655-56, and factor (h) Relford, supra, at 369-370, 91 S.Ct. at 657-58. This definition would include Articles 83 through 117, 10 U.S.C. §§ 883 through 917, (excluding Articles 111 and 116), portions of Articles 123, 128, and 132, 10 U.S.C. §§ 923, 928, and 932 all of Article 133, and, in light of recent precedent, portions of Article 134, 10 U.S.C. § 934 (precedents, which, as will be noted later, are arguably improvident).


. The Court of Military Appeals appears to have recognized the validity of this interpretation in United States v. Trottier, 9 M.J. 337 (C.M.A.1980), by establishing “most drug offenses” as an area where courts-martial are appropriate and permissible without a consideration of all the other O’Callahan jurisdictional factors.


. The area "carved” out by O’Callahan, as lacking jurisdiction consisted of offenses triable by a civilian court, that occurred off base, on American territory, while the offender was on leave and not in uniform, Relford, supra at 357 and 365, 91 S.Ct. at 651 and 655. The area “carved” out by Relford as having jurisdiction were offenses committed within or at the geographical boundary of a military post and violative of the security of a person or of property thereon, Relford, supra, at 370, 91 S.Ct. at 657.


. Such an argument could be supported by the fact that some Article 134 offenses, even though, for conduct “prejudicial of good order and discipline in the armed forces, ... (or) of a nature to bring discredit upon the armed forces” have, when generated by offenses ordinarily triable in civilian courts, been found to be other than purely military offenses, See O’Callahan, and note 4, supra.


. For a detailed review of the complete recorded history of Articles 133 and 134, see Parker v. Levy, 417 U.S. 733, 743-749, 94 S.Ct. 2547, 2555-58, 41 L.Ed.2d 291 (1974).


. Parker v. Levy, supra, offers a brilliant and detailed analysis of the legislative history and purposes of these Articles, not contained herein. While the primary issues before the Court were “vagueness” and “overbreadth,” there can be no doubt that the Court also recognized their “purely military” nature, and their importance to maintaining an effective fighting force.